DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1, 14, and 15 and newly added claims 16-18 can be found in Applicant’s specification at P91, 93 and Figs. 8 and 10.
The amendments to the claims have been entered.

	Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-13 and 15 have been considered but are moot due to the amendment to the claims.

	
Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1-4 and 6-18.
Independent claim 10 was previously noted allowable due to reasons set forth in the rejections filed 12/22/2020, 06/02/2021, and 10/18/2021. Those reasons still stand, and therefore independent claim 10 still stands allowable.

Previously cited Lee (US 20070031728 A1) taught a battery pack wherein a plurality of spacers are provided between neighboring unit cells, and the plurality of spacers include heat dissipation holes penetrating the spacer in order to circulate temperature control air through the battery pack. Previously cited Choi (US 201507188 A1) taught a heat dissipation member embedded in a plurality of spacers that included an heat dissipation plate comprising an insertion plate and an extension plate. Therefore, it would have been obvious to embed the heat pipe of Choi on a side of the spacer of Lee in order to facilitate two types of cooling to the battery pack: heat transferred through flowing air through the air holes of the spacer, and heat transfer through the heat dissipation members. 
However, there is no teaching in Lee, Choi, or any other prior art found through the search, that would motivate one of ordinary skill in the art to insert the heat dissipation member of Choi into the heat dissipation holes of Lee. 
Therefore, the references fail to teach or suggest the particulars of independent claims 1, 14, and 15 and it is not obvious to modify these teachings to give the instant claimed invention.  Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claims 1, 14, and 15. Since claims 2-4, 6-9, 11-13, and 16-18 depend on claims 1, 14, and 15, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729